DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “an exhalation valve arranged in the web of the flexible material” (claim 3, lines 1-2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected because reference characters "32" and "34" have both been used to designate rectangular box in fig. 4. It is unclear as to why two different reference numerals are being used to on a rectangular box. 
Furthermore, the drawings are objected to because in fig. 4, the rectangular box having reference numeral “32” and “34” should be labeled with a descriptive text, since the rectangular box is a generic graphical representation. See 37 CFR 1.83(a) and examiner note to Formed Paragraph 6.22 in MPEP section 608.02(b).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8, 10, and 13 are objected to because of the following informalities:  
In claim 8, line 2, the term “the bridge” is suggested to be changed to --a bridge-- in order to clarify the claim. 
In claim 10, line 2, the term “configured to press by” is suggested to be changed to --configured to be pressed by-- or --configured to press against each other by-- in order to clarify the claim.
In claim 13, line 1, the term “having at least one mask system” is suggested to be changed to --having at least one of the mask system-- in order to clarify the claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “an oxygen-regulating unit, arranged on one side of the headband and configured to conduct oxygen from an external source into the oxygen mask” (claim 4, lines 1-3 and claim 6, lines 1-3) and “a latching unit, configured to hold the oxygen mask in a plurality of pivot positions detachably on the headband” (claim 7, lines 1-3), and “at least one resiliently elastic element” coupled with function “the lower band and the upper band are configured to press by at least one resiliently elastic element” (claim 10, lines 1-3). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
       
Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


          Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (2003/0000001) in view of Layne (2,928,387).
Regarding claim 1, McDonald discloses a mask system (50, fig. 1, abstract and paragraph 0063) for crew members of an aircraft, comprising: a headphone part (64, 90, 66/94 and 86 associated structures that interface between 96 and 100 (for example 170, 174 in fig. 21, see figs. 21-26 for different type of structures that interface between 100 and 96), 96 and 84, see figs. 1-2 and 21, paragraphs 0064-0066) comprising two ear cups and a headband (66, 96 and 94, see fig. 1, paragraph 0064) bearing the ear cups (ear cups include 90, 64, 86, see fig. 1), an oxygen mask part (54 and associated structures to make the mask unit 54 rotate, relative to the headband, such as 110 and 172 in fig. 21, see different associated structures to make the mask rotate in figs. 21-26, the oxygen mask part further includes the oxygen regulating unit (the entire unit connected to 100 in fig. 16)) comprising an oxygen mask (54, figs. 1-2, paragraphs 0063 and 0085-0089) arranged pivotably on the headband (see figs. 1-2); a spectacles part (56 and mechanism that allows 56 to move relative to the headband, for example 272 and 206 in fig. 26, see figs. 1-6 and paragraphs 0070-0072 and 0088) having protective spectacles (56) arranged pivotably on the head band (see figs. 1-2, as shown, the spectacles are arranged pivotably on the head band), wherein the oxygen mask part is configured to make the oxygen mask, with headband mounted on a head, move into a usage setting and a rest setting, wherein the oxygen mask, in the usage setting, covers a mouth and nose of a user and, in the rest setting, lies at least partially above the headband mounted on a head (see figs. 1-7, as shown, fig. 7 is the usage setting and fig. 4 is the rest setting, see paragraphs 0064-0089), wherein the spectacles part is configured to make the protective spectacles, with headband mounted on the head, pivot into a usage setting and a rest setting, wherein the protective spectacles, in the usage setting, cover the eyes of a user and, in the rest setting, lie at least partially above the headband mounted on a head (see figs. 1-7, as shown, fig. 7 is the usage setting and fig. 4 is the rest setting, see paragraphs 0064-0089), but fails to disclose that the headband is an elastic headband. 
However, Layne teaches an elastic headband (38 and 30) having an elastic portion (see elastic joint 40, fig. 1, col 3, lines 13-22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headband 66/99/94 of McDonald to have the elastic portion as taught by Layne for the purpose of providing comfort to the user, accommodate different anatomical head sizes and for the purpose of providing an adaptable fit by providing a portion of the headband with an elastic portion. 

    PNG
    media_image1.png
    520
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    486
    790
    media_image2.png
    Greyscale

Regarding claim 2, the modified McDonald discloses that the oxygen mask (54 of McDonald) comprises a lower band and an upper band (see the annotated-McDonald fig. 9 above), between which a web of a flexible material is clamped (the web material is 124 in fig. 13, furthermore, as shown, the web of material is being clamped at 126/128, see the annotated-McDonald fig. 13 above, clamp is defined as a brace, band, or clasp used for strengthening or holding things together or any of various devices used to join, grip, support or compress mechanical or structural parts. Furthermore, it is noted that the term “band” is interpreted as a stripe or elongated area of a different color, texture, or composition than its surroundings, therefore, the structure pointed to are considered as a band when viewer lengthwise). However, if there is any doubt that the connection shown is a clamp type of connection, the Examiner takes official notice that the feature of fastening through clamping two parts are well-known within the art. 
Regarding claim 4, the modified McDonald discloses that the oxygen mask part comprises an oxygen regulating unit (see the entire unit connected to 100 in fig. 16, which includes 152, 178, 74), arranged on one side of the headband and configured to conduct oxygen from an external source into the oxygen mask (see fig. 7 of McDonald, the oxygen regulating unit including 74 are located on one side of the headband 66 of McDonald, the source would be connected to the end of the line 74, if 156 is considered as the source, 156 would still be external to the internal of the mask 54, paragraphs 0064 and 0072-0074 of McDonald). 
Regarding claim 5, the modified McDonald discloses that the headphone part comprises a microphone (86 of McDonald, paragraph 0077 and McDonald), arranged on one side of the headband or one of the two ear cups (see fig. 1, the microphone can be interpreted as being arranged on one side of the headband or one side of one of the two ear cups). 
Regarding claim 6, the modified McDonald discloses that the oxygen mask part comprises an oxygen regulating unit (see the entire unit connected to 100 in fig. 16, which includes 152, 178, 74), arranged on one side of the headband and configured to conduct oxygen from an external source into the oxygen mask (see fig. 7 of McDonald, the oxygen regulating unit including 74 are located on one side of the headband 66 of McDonald, the source would be connected to the end of the line 74, if 156 is considered as the source, 156 would still be external to the internal of the mask 54, paragraphs 0064 and 0072-0074 of McDonald), wherein the oxygen-regulating unit is arranged on a different side of the headband or one of the two ear cups, from the microphone (86, paragraphs 0077, see fig. 1, the microphone 86 is on the right side and the oxygen line 74 is located on the left side).
Regarding claim 7, the modified McDonald discloses a latching unit (170, 164, 166, 148, 160, and 158, fig. 21 and paragraph 0072 of McDonald or 254, 252, 256, 248 and 148 in figs. 22-23) configured to hold the oxygen mask (54 of McDonald) in a plurality of pivot positions detachably on the headband (see figs. 1-21, McDonald shows that the latching unit can hold the oxygen mask in a plurality of pivot positions, fig. 3 is one pivot position and fig. 4 is another pivot position, furthermore, as shown in fig. 21 or figs. 1 and 3, in fig. 3, the mask 54 is pivotally detached (separate) from the headband 66, relatively).  

    PNG
    media_image3.png
    561
    714
    media_image3.png
    Greyscale

Regarding claim 8, the modified McDonald discloses that the upper band comprises a bulge (see the annotated-McDonald redefined for claims 8 and 9 fig. 13 above, with reference to fig. 6, as shown, the bulge is for placement onto the bridge of a nose, once redefined, the web of flexible material of McDonald would be between the upper band and lower band, see rejection to claim 2 for explanation. Furthermore, it is noted that the term “band” is interpreted as a stripe or elongated area of a different color, texture, or composition than its surroundings, therefore, the structure pointed to are considered as a band when viewer lengthwise). 
Regarding claim 9, the modified McDonald discloses that the upper band is flexible (see the annotated-McDonald redefined for claim 9 fig. 13 above, it is noted that the lower band and upper band are redefined to be as shown, and the  upper band is flexible in reference to fig. 14 of McDonald, furthermore, once redefined, the web of flexible material of McDonald would still be between the upper band and lower band, see rejection to claim 2 for explanation. Furthermore, it is noted that the term “band” is interpreted as a stripe or elongated area of a different color, texture, or composition than its surroundings, therefore, the structure pointed to are considered as a band when viewer lengthwise). 

    PNG
    media_image4.png
    520
    635
    media_image4.png
    Greyscale

Regarding claim 10, the modified McDonald discloses that the lower band and the upper band are configured to press by at least one resiliently elastic element in mutually opposing direction (see the annotated-McDonald redefined for claim 10 fig. 13 above, as shown, the lower band and the upper band are configured to be pressed by at least one resiliently elastic element 134 and 132 in mutually opposing direction, since 134 is a spring, once redefined, the web of flexible material of McDonald would be between the upper band and lower band, see rejection to claim 2 for explanation. Furthermore, it is noted that the term “band” is interpreted as a stripe or elongated area of a different color, texture, or composition than its surroundings, therefore, the structure pointed to are considered as a band when viewer lengthwise). 
Regarding claim 11, the modified McDonald discloses that the protective spectacles (56 of McDonald) are configured to be brought, in their usage setting, into fluidic connection with an oxygen-channeling component of oxygen mask part (see passage 144 of 56 being connected to the oxygen source 156 and oxygen tube 74, see paragraphs 0070, 0076 and 0090, fig. 27, wherein the oxygen-channel component is 152). 
Regarding claim 12, the modified McDonald discloses that the oxygen mask (54 of McDonald) and the protective spectacles (56 of McDonald) are arranged over the outside of the headband (see figs. 4 and 9 of McDonald).
Regarding claim 13, the modified McDonald discloses an aircraft, comprising a cockpit having at least one mask system according to claim 1 (see abstract, paragraph 0003, and title of McDonald, McDonald discloses that the mask is for pilot of an aircraft, therefore, the space the pilot is in would be a cockpit). If there is doubt, examiner take Official notice that it is known within the art that pilot reside in a cockpit of an airplane. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald (2003/0000001) in view of Layne (2,928,387) as applied to claim 2 above, and further in view of Cover (2,284,949)
Regarding claim 3, the modified McDonald discloses an exhalation valve (see 134 and 132, figs. 13-14, paragraph 0079), and further discloses a seal being a web of flexible material (see 124 of McDonald), but fails to disclose that the exhalation valve arranged in the web of the flexible material.
However, Cover teaches an exhalation valve (36, 35, 37, 41, and 31, fig. 5) formed in a seal material (20 and 28, see fig. 5, see col 2, lines 13-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhalation valve of the modified McDonald to be the exhalation valve as taught by Cover to be located on the seal of McDonald as taught by Cover in order to provide an alternative exhalation valve and location of the exhalation valve that would provide the predictable result of allowing the exhalation valve to exhaust exhaled air. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald (2003/0000001) in view of Layne (2,928,387) as applied to claim 2 above, and further in view of Scholey (5,505,197)
Regarding claim 3, the modified McDonald discloses an exhalation valve (see 134 and 132, figs. 13-14, paragraph 0079), and an interior surface (see the annotated-McDonald fig. 13 above), but fails to disclose that the exhalation valve arranged in the web of the flexible material.

    PNG
    media_image5.png
    469
    786
    media_image5.png
    Greyscale

However, Scholey discloses an exhalation valve (36 and 16, fig. 6, col 4, lines 15-23) for a mask that protrudes inward relative to an interior surface of the mask (see the annotated-Scholey fig. 5 above). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhalation valve and the interior surface of the modified McDonald to have the exhalation valve protrudes inward relative to the interior surface as taught by Scholey for the purpose of providing an alternative exhalation valve and position that would allow the exhalation valve to perform the predictable result of exhausting exhaled air. 
After the modification, the exhalation valve would protrude inward and would be arranged in the web of the flexible material (124 of McDonald, see the annotated-McDonald fig. 13 for rejection of claim 2 above). 

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gregory (6,318,369) is cited to show a respiration protection apparatus having ear cups, headband, mask and eyewear. 
Gabb (2,814,293) is cited to show a headband, ear cups, and a mask.
Delprat (2020/0215361) is cited to show a headgear having a mask pivotable relative to a headgear.  
Campos (11,006,681) is cited to show a visor apparatus comprising a pivotable face shield. 
Fleisch (5,896,590) is cited to show a head cover having a pivotal mechanism. 
Pagano (4,291,417) is cited to show a head cover having a pivotal mechanism.
Fine (5,544,361) is cited to show a head cover having a pivotal mechanism.
Delprat (2020/0215360) is cited to show a head cover having a pivotal mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785